DETAILED ACTION
RE: Zhou et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 8/9/2022 is acknowledged. Claims 1-3, 5, 6 and 8-20 are pending. Claims 4 and 7 are canceled. Claims 6 and 8-20 are withdrawn from consideration. Claims 1 and 5 have been amended.
3.	Claims 1-3 and 5 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 8/17/2018 and 8/20/2017. It is noted, however, that applicant has not filed certified copies of the 201810937904.5 and 201710715813.2 applications as required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
5.	The statement of no new matter for the "Sequence Listing" filed on 5/19/2020 is acknowledged.

6.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see paragraphs [0037], [0038], [0044], [0045], [0050], [00110], [00145], [00146], [00165], [00207] and [00209], for example).
The response states that the nucleotide and/or amino acid sequences appearing in the specification are sense strand and antisense strand that are not set forth in the "Sequence Listing". What is disclosed in the present specification is not a complete nucleotide and/or amino acid sequence, so the Sequence Listing for the sense strand and antisense strand in the specification is not required. 
Applicant’s arguments have been carefully considered but are not persuasive. 
All unbranched sequences of 4 or more amino acids or an unbranched sequence of 10 or more nucleotides. appearing in the specification must be identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

7.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see Figs. 5A and 11B, for example). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
The response states that the nucleotide and/amino acid sequences appearing in the drawings are not set forth in the specification are sense strand and antisense strand that are not set forth in the "Sequence Listing", so the Sequence Listing for the sense strand and antisense strand in the specification is not required. 
Applicant’s arguments have been carefully considered but are not persuasive. 
All unbranched sequences of 4 or more amino acids or an unbranched sequence of 10 or more nucleotides. appearing in the drawings must be identified by sequence identifiers in accordance with 37 CFR 1.821(d) in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
8.	The drawings filed on 8/9/2022 are objected to because applicant resubmitted the previous drawings without addressing the issue. As indicated in the previous office action mailed on 5/9/222, each drawing sheet is not labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
9.	The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0097] is maintained as the amended hyperlink is still executable. 

Objections Maintained
10.	Claim 1 remains objected as applicant failed to respond to the following objection:
	Claim 1 is objected to for the recitation of “a protein which has been subjected to substitution…”. The protein is not subjected to substitution…. but is obtained by substitution and/or deletion and/or addition of one or several amino acid residues in the amino acid sequence of SEQ ID NO. 2. 
(The objection to claim 5 is withdrawn in view of applicant’s amendment to the claim.)

Rejections Withdrawn
11.	The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of applicant’s cancellation of the claim.

Rejections Maintained
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-3 and 5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Applicant failed to respond to the rejection. The rejection is maintained for the reasons set forth in the office action mailed on 8/9/2022.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1-3 and 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (WO 00/70047A2, pub. date: 11/23/2000).
	The response states that applicant respectfully amends claim 1 to incorporate limitations of claim 7. In the amended claim 1, the Twal is applied to predict whether the patient providing the sample has a tumor. In the disclosure of Yue, Twal is studied. However, Yue fails to disclose the Twal being applied to predict whether the patient providing the sample has a tumor. As a matter of fact, there are only preliminary studies reported Twal's protein composition and suggested a role in cell migration and embryonic development while the molecular mechanism is unclear. The function of Twal in the occurrence and development of cancer has never been elucidated. [0009] In view of the deficiency of previous technologies, the technical problem solved by the present disclosure is to provide a Twal gene and its expression product which have a promotingU.S. Application No. 16/794,240 Confirmation No. 7075 
Response to Office Action dated: May 9, 2021 Attorney Docket No. 17-CGZD1020003 effect on tumor occurrence and development, and an application. Applicants first discover and verify the role of Twal gene in the occurrence and development of cancer by systematically investigating the biological function and molecular mechanism of Twal gene. The inventors find that Twal gene promotes tumor cell proliferation, migration, and invasion, which provides a new target and idea for the diagnosis and therapy of a variety of malignant tumors. Applicants have successfully cloned the Twal gene, and the cDNA sequence of Twal (see the DNA sequence of SEQ ID NO. 1 in Figure 16 of the specification, that is, the gene sequence of human Twal). Applicants extracted total cellular RNA and transcribed the Twal cDNA sequence by using a reverse transcription kit, performed PCR for amplification using specific primers for the Twal cDNA sequence, inserted the sequence into a prokaryotic or eukaryotic expression vector (see Embodiment 4), and purified Twal polypeptide or protein from prokaryotic or eukaryotic cells (see the sequence of SEQ ID NO. 2 in the sequence listing of the specification, that is, the amino acid sequence of human Twal, and Embodiment 6). 
Accordingly, it is respectfully believed that Yue fails to disclose all limitations of the amended claim 1. Therefore claim 1 and claims 2, 3, and 5 depending from claim 1 are patentable. 
	Applicant’s arguments have been carefully considered but are not persuasive. The amendment to claim 1 to include the limitations of claim 7 does not overcome the rejection as claim 7 was also rejected previously. 
	Yue et al. teaches an antibody that binds specifically to FLEXHT-34 protein (SEQ ID NO: 34), or a polypeptide that is at least 90% identical to SEQ ID NO:34 (page 4, lines 6-9, claims 1 and 10), wherein the antibody is obtained by immunizing an animal with an intact polypeptide or a fragment thereof (page 9, lines 33-34). The amino acid sequence of SEQ ID NO:34 is 100% identical to instant SEQ ID NO:2 and consists of 228 amino acid residues.
The instant claims are drawn to a product. The product of the prior art is identical to the claimed product. All the new limitations (from previous claim 7) are considered intended use.
	The intended use of a product does not impart novelty to a prior art disclosed product.  The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP § 2112 - MPEP § 2112.02.
For the reasons above, the rejection is deemed proper and is therefore maintained.

Conclusion
16.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643